                           Case 1:21-cv-00532-SAG Document 15-1 Filed 03/23/21 Page 1 of 3


     Exhibit 6

    United States District Court, District of Maryland
    Carrasco v. M&T Bank
    Case No.: 1:21-cv-00532




      Summary
      ▪ Account activation letter, colorized




Official Evidence Filed by Plaintiff – Original copies are available for inspection upon request during trial or other pre-trial conferences.

Submitted: 3/23/2021
 - •   •   "   -.~   •   --.      ..,       "   ,~.      •   \       •,.~~   :.o,;..    •    ,,.,..,-   .{'-   '"-.i"   " • , .._,   I•   ,_-•, •    "'<     'I'   • •    ,•~'     ,/   •                  -      -   !




   M&T Bank                    Case 1:21-cv-00532-SAG Document 15-1 Filed 03/23/21 Page 2 of 3
                                                                                                                                                    M&T VISA®CREDIT CARD
                                                                                                                                                    WITH REWARDS
                                                                                                                                                                                                                            ·.:.




                                                                                                                                                    START USING YOUR CARD TODAY.

               >000077 7801330 000084 1 1                                              oz   000001                                                   1. CALL 1-800-724-4411 to activate your card
               BRYCE O CARRASCO                                                                                                                      2. SIGN the back of your card immediately
               100 REDWOOD STE APT 2013                                                                                                                    (for your protection)
               BALTIMORE MD 21202
                                                                                                                                                     3. USE your card at millions of locations, worldwide
                                                                                                                                                           (anywhere Visa® is accepted)




Here is your M&T Visa Credit Card with Rewards.


       CUSTOMIZE THE WAY YOU PAY                                                                                                                     USE YOUR CARD FOR OVERDRAFT PROTECTION
       Your M&T Visa ® Credit Card makes it convenient to                                                                                            link your credit card to your M&T checking account
       pay the way you want.                                                                                                                         for overdraft protection and to prevent returned checks.
       Discover our payment options by visiting                                                                                                      Visit your local M&T branch or call 1-866-279-0888
       mtb.com/digitalpayments.                                                                                                                      and request Overdraft Protection today.1

                                                                                                                                                     SECURITY FEATURES OF YOUR CARD
                                                                                                                                                     Your card is protected by multiple layers of security
                                                                                                                                                     including Visa Zero Liability Policy, 2 a unique 3-digit
                                                                                                                                                     security code and fraud monitoring.




 ACTIVATE TODAY FOR A SAFER, CONVENIENT WAY
 TO MAKE PURCHASES WHILE EARNING REWARDS.



                                                                                                                                                      05660-06-R6-2417452-05660-70-84-BR-1119-05660421B3-
                                                                                                                                                                 05660-42-RRB7-05660-41-DIBKP-05660-31-12-
                                        Illlllll 11111111111111111



               CUSTOMER SERVICE YOU CAN COUNT ON.                                                                                         ACCOUNT#: XXXX XXXX XXXX 6414

                 • Visit your local M&.T branch to make payments or inquire
                                                                                                                                          TOTAL CREDIT LINE: $3,500
                     about your M&.T credit card account
                                                                                                                                          CASH LIMIT: $1 ,050
                 • Access your account online via M&.T Web Banking® to
                                                                                                                                          NUMBER OF CARDS: 1
                   view transactions and transfer funds between accounts

                 • Call the M&.T Telephone Banking Center anytime at                                                                      CURRENT APRS
                   1-866-279-0888. M&.T representatives are available
                   Monday - Friday, 6:00am-9:00pm, Saturday and Sunday,                                                                   PURCHASES: 0.00%
                   9:00am-5:00pm
                                                                                                                                          BALANCE TRANSFER: 0.00 %
                                                                                                                                                                                                                VRF.WAD6P
 Important
       Caseinformation   aboutDocument
            1:21-cv-00532-SAG  your M&.15-1
                                        T Visa  Credit
                                             Filed      CardPage
                                                   03/23/21  with3 of
                                                                   Rewards.
                                                                      3

  INTEREST RATES AND INTEREST CHARGES                                                                                                                                            l

   Annual Percentage Rate                                 Q.QQOfo           Introductory APR for the first 12 billing cycles from account opening. After that
   (APR) for Purchases
                                                          the APR will be 18.24% and will vary with the market based on the Prime Rate.
   APR for .Balance Transfers                            0.00%_ Introductory APR for the first 12 billing cycles from account opening. After that the
                                                         APR will be 18.24% and will vary with the market based on the Prime Rate.               .

   APR for Cash Advances
                                                          22.24%
                                                         This APR will vary with the market based on the Prime Rate.

  APR for Overdraft Advances
                                                          22.24%
                                                         This APR will vary with the market based on the Prime Rate.
   Penalty APR and                                        24.99%
   When it Applies                                        This APR may be applied to your account if your account is past due 60 days.
                                                          Ho"."' Long Will the Penalty APR Apply? If your AP Rs are increased, the Penalty APR will apply
                                                          until you make 6 consecutive minimum payments when due.

   Paying Interest                                        ~our due date is at least 25 days after the close of each billing cycle. We will not charge you any
                                                          rntere_st o_n purchases 1f you pay your entire balance by the due date each month. We will begin
                                                          charging interest on balance transfers, cash advances and overdraft advances on the transaction date.
   For Credit Card Tips                                   To learn more about factors to consider when applying for or using a credit card, visit the
   From the Consumer Financial                            website of the Consumer Financial Protection Bureau at
   Protection Bureau                                      http://www.consumerfi na nee .gov/learnmore.

   FEES
  Transaction Fees Balance Transfer                       4% of each balance transfer (minimum Sl0)
                                Cash Advance              3% of each transaction (minimum $10)
                           Overdraft Transfer             $12.50 for each transaction, but charged no more than once per day
                          Foreign Transaction             3% of each transaction in U.S. dollars

   Penalty Fees          Late Payment Up to $35
           Unpaid Convenience Checks Up to $25
                     Returned Payment Up to $25
How We Will Calculate Your Balance: We use a method called "average daily balance (including new transactions)." See below and your
credit card agreement for more details.
Loss of Introductory APR: We may end your Introductory APR and apply the Penalty APR to your purchases and balance transfers if you are
more than 60 days late.
Billing Rights: Information on your rights to dispute transactions and how to exercise those rights is provided in your credit card agreement.
Daily Periodic Rates and Corresponding Annual Percentage Rates of interest:
t'urcnases: .uuuuu-ro introductory ua1iy l-'enociTc(U.UU% correspondingAnnual t'ercencagel<ateJ tor tneTrrstl 2 billing cycles tram account _
opening. The regular Daily Periodic Rate is .049973% (18.24% corresponding Annual Percentage Rate).
 Balance Transfers: .00000% introductory Dally Periodic Rate (0.00% corresponding Annual Percentage Rate) for the first 12 billing cycles
 from account opening. The regular Daily Periodic Rate is .049973% (18.24% corresponding Annual Percentage Rate).
Cash Advances: .060932% Daily Periodic Rate (22.24% corresponding Annual Percentage Rate).
Penalty Rate: .068466% Daily Periodic Rate (24.99% correspon_ding Annual Percentage Rate).
Overdraft: .060932% Daily Periodic Rate (22.24% corresponding Annual Percent~ge Rate).
Purchase Margin: 14.99%
The above Disclosures and Terms are required by law and are part of your credit card agreement with M&.T Bank. These Disclos'ures and
Terms describe the interest and fees you agree to pay under Your Account. You have received additional terms with these Disclosures
and Terms. "Agreement" means these Disclosures and Terms and the additional terms that together compromise Your
"Agreement." By applying for or using the Card, you agree to these terms.
we will not process any balance transfer you requested if you call 1-866-279-0888 and withdraw your balance transfer request within
10 days after the date these Disclosures and Terms were mailed to you.
New York residents may contact the New York Stale Department of Financial Services by telephone at 1-877-226-5697 or visit its website,
www.dfs.ny.gov, for free information on comparative credit card rates, fees and grace periods.
 mtb.com 'You must have sufncient credit available on your M&.T Visa Credit Card Account to be covered by overdralt protection. Additional fees may apply to your use of overdraft secvices,
 please see your credit card agrttment and deposit account agreement for details. 'Covers U.S. issued cards only. Visa Zero Liability policy does not apply to ATM transactions or PIN transactions
 not processed by Visa. May not apply in other situations based on factors such as gross negligence or fraud, delay in reporting unauthorized use, investigation and verification of claim and
 account standing and history. You must notify us Immediately of any unauthorized use and transaction at issue must be posted to your account before provisional credit may be Issue<!. See your
 credit card a2reement for more details. ()2018 M&T Bank. Member FDIC. 1274VS•RI (1/18)
